   Case 12-16423-MM7                 Filed 11/01/18          Entered 11/01/18 13:10:01   Doc 1065     Pg. 1 of 1


                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA

                                                          Minute Order
Hearing Information:
                                                                                                                      0.00
                    Debtor:     IMAGENETIX, INC.
              Case Number:      12-16423-MM7                       Chapter: 7
      Date / Time / Room:       THURSDAY, NOVEMBER 01, 2018 10:00 AM DEPARTMENT 1
       Bankruptcy Judge:        MARGARET M. MANN
        Courtroom Clerk:        LISA CRUZ
          Reporter / ECR:       SUE ROSS

Matter:
              SECOND AND FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
              OF KOTCHEN AND LOW LLP, SPECIAL COUNSEL TO TRUSTEE



Appearances:
        APPEARANCES EXCUSED




Disposition:                                                                                            1.00

        Tentative Ruling as issued is the Order of the Court. Appearances waived.




Page 1 of 1                                                                                         11/1/2018   1:09:10PM
